Citation Nr: 1723260	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-09 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an increased initial evaluation for degenerative spondylosis of the cervical spine, currently rated as noncompensable prior to November 30, 2010, as 20 percent disabling from November 30, 2010 to March 21, 2016, and as 30 percent disabling since March 21, 2016.

2. Entitlement to an increased initial evaluation for kyphosis and degenerative disc disease of the thoracolumbar spine, currently rated as 10 percent disabling prior to November 30, 2011 and 20 percent disabling since November 30, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2005 to May 2006 and from August 2006 to June 2008.

This case comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was later transferred to the RO in Milwaukee, Wisconsin.

In its decision, the RO decided eleven issues.  Among its other rulings, the RO denied service connection for a claimed sleep disorder and a claimed bilateral hearing loss disability.  The RO granted service connection for disabilities of the thoracolumbar and cervical spine, assigning an initial 10 percent rating for the thoracolumbar spine and a zero percent (noncompensable) rating for the cervical spine.  After the Veteran initiated his appeal, the RO issued a rating decision, dated February 2013, increasing the rating assigned to both spinal disabilities to 20 percent, effective November 30, 2011.

This case previously came to the Board in June 2016.  The Board denied service connection for a bilateral hearing loss disability and remanded the claim for service connection for a sleep disorder and the increased rating claims for the cervical and thoracolumbar spine.  On remand, the Agency of Original Jurisdiction (AOJ) granted service connection for obstructive sleep apnea.  Because the AOJ granted that benefit in full, the sleep disorder issue is no longer part of this appeal.  The AOJ also increased the rating assigned to the Veteran's cervical spine disability from 20 percent to 30 percent, effective March 21, 2016.  Because the AOJ did not assign the maximum rating potentially available and the Veteran has not expressed satisfaction with that decision, the cervical spine issue remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).

On March 21, 2016, the Veteran testified by videoconference before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of an increased initial evaluation for kyphosis and degenerative disc disease of the thoracolumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to November 30, 2011 the Veteran's service-connected cervical spine disability was manifested by pain, but forward flexion was greater than 60 degrees and the combined range of motion of the cervical spine was greater than 170 degrees. 

2.  Incapacitating episodes having a duration of at least 2 weeks but less than 4 weeks during the previous 12 months immediately prior to the November 30, 2011 VA examination is shown.  

3. From November 30, 2011 to March 21, 2016, the Veteran's service-connected cervical spine disability was manifested by forward flexion no less than 20 degrees and intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

4. Since March 21, 2016, the Veteran's service-connected cervical spine disability was manifested by forward flexion of less than 15 degrees.  

5. The Veteran's service-connected cervical spine disability has not been manifested by ankylosis at any time during the relevant appeal period.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 10 percent, but no higher, for degenerative spondylosis of the cervical spine have been met prior to November 30, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-5243 (2016).  

2. The criteria for an initial rating higher of 20 percent from November 30, 2010 to November 30, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-5243.  

3.  The criteria for an initial rating higher than 20 percent from November 30, 2011 to March 21, 2016 and higher than 30 percent since March 21, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-5243.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

Duty to Notify

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice VCAA requires depends on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating." Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

This appeal arises from the Veteran's disagreement with the disability rating assigned after VA granted service connection for degenerative spondylosis of the cervical spine.  Because the claim for service connection was granted, the claim is substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the initial assigned disability rating - arises after the initial adjudication of a claim, 38 U.S.C.A. § 5103(a) does not require the mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.  

Duty to Assist

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service medical treatment records, and lay statements have been associated with the record.  

The RO arranged for examinations of the Veteran's spine in October 2008, November 2011 and in August 2015.  As the Board explained in its June 2016 decision and remand, the August 2015 VA examination report included confusing information on the issue of whether or not the Veteran has intervertebral disc syndrome (IVDS) with incapacitating episodes.  Moreover, the Veteran's hearing testimony suggested that his spine disabilities had worsened in severity since the August 2015 examination.  For these reasons, the Board remanded the case with instructions to arrange new examinations to determine the current severity of the Veteran's disabilities.  The requested examinations took place in November 2016.

When evaluating the severity of certain disabilities, including disabilities of the spine, which are rated in part based on the degree of limited motion in the affected joint, VA is generally required to consider whether the Veteran's disability resulted in a level of functional loss greater than that already contemplated by the assigned rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Relevant factors include weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  The United States Court of Appeals for Veterans Claims recently decided that adequate range of motion test results include evaluating range of motion "for pain on both active and passive motion and in weight bearing and nonweight-bearing . . . ."  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).

Having reviewed the November 2016 VA examination reports, it is not clear whether the examiner tested the range of motion in the Veteran's spine on both active and passive motion, in weight bearing and nonweight-bearing.  Nevertheless, with respect to the cervical spine issue, the failure to do so was harmless error.  Effective March 21, 2016, the Veteran has been granted a 30 percent disability rating for his cervical spine under 38 C.F.R. § 4.71a, Diagnostic Code 5239.  This is the highest disability rating provided by the schedule for limited motion of the cervical spine.  A higher rating requires ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

DeLuca does not apply to the analysis for rating disabilities beyond the highest schedular evaluation based on limited motion when a higher evaluation requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The purpose of testing range of motion in each of the ways described 38 C.F.R. § 4.59 is to apply rating criteria which consider the extent of any limited motion in the relevant joint. Thus, the reasoning of Johnston applies when a Veteran is in receipt of the highest schedular rating based on limited motion and an examination fails to comply with Correia.  It is clear from the examination reports and other evidence that the Veteran does not have ankylosis of the cervical spine, and there is no allegation or suggestion of such.  For these reasons, the November 2016 VA examination, together with the other evidence, is adequate to decide the Veteran's cervical spine increased rating claim.  It is true that the Veteran's 30 percent rating for a cervical spine disability does not apply to the entire period relevant to this appeal.  But remanding the case for a new exam would not repair this problem because no new examination would improve the Board's understanding of the condition of the Veteran's cervical spine prior to March 21, 2016.  VA may refrain from providing further assistance when there is no possibility that further assistance would substantiate the claim.  See 38 C.F.R. § 3.159(d) (2016).

As for the Veteran's increased rating claim for the thoracolumbar spine, the November 2016 examination report also fails to comply with Correia - i.e., it is unclear from the report whether the range of motion test results were active or passive, weight bearing or non-weight bearing.  Unlike his cervical spine disability, for his thoracolumbar spine, the Veteran is not in receipt of the highest possible rating based on limited motion.  Accordingly, the thoracolumbar spine examination is inadequate and that claim, but not the cervical spine claim, will be remanded for a new examination.  As stated in Note (6) to the General Rating Formula for Diseases and Injuries of the Spine, disabilities of the thoracolumbar and cervical spine segments are to be evaluated separately, "except when there is unfavorable ankylosis of both segments, which will then be rated as a single disability."

As the Veteran has not identified additional evidence pertinent to the increased rating issue and as there are no additional records to obtain, no further assistance is required to comply with VA's duty to assist.


II.	Increased Rating for the Cervical Spine

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board may consider whether separate ratings may be assigned for separate periods of time - a practice known as "staged ratings," - whether or not the claim concerns an initial rating.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As this decision will explain, a staged rating is warranted in this case.

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.

Under the General Rating Formula, a cervical spine injury is rated as follows: a 10 percent disability rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour or vertebral body fracture with loss of 50 percent or more of height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees or combined range of motion of the cervical spine not greater than 170 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a.

The rating criteria further explain, under Note (1), that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016), an intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of least 2 weeks but less than 4 weeks during the past 12 months warrant a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrant a 30 percent rating.

For purposes of Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

When rating disabilities based on limitation of motion, the intent of the Rating Schedule is to "recognize painful motion with joint or periarticular pathology as productive of disability . . . ."  Joints which are "actually painful", e.g., due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. 

Factual Background

The Veteran's service treatment records report symptoms of chronic back and neck pain.  He was diagnosed with Scheuermann's kyphosis and his duties were restricted on multiple occasions.  Service treatment records include x-ray findings of degenerative spondylosis of the cervical spine.  Shortly after being discharged from active duty, the Veteran requested disability compensation and the AOJ arranged a general VA medical examination in October 2008.  

According to the October 2008 VA examiner, cervical flexion was zero to 45 degrees.  There was no pain on active or passive range of motion.  Cervical extension was also zero to 45 degrees.  Both right and left lateral flexion were zero to 45 degrees.  Both left and right lateral rotation were zero to 80 degrees.  According to the examiner, there was no pain on active or passive motion and also no pain after repetitive use. An imaging study of the cervical spine was normal.  According to the examiner, there was no evidence of spinal ankylosis.  

In its March 2009 rating decision, the AOJ granted service connection for spondylosis of the cervical spine (also claimed as cervical lordosis) and assigned an initial zero percent (noncompensable) rating effective June 18, 2008 (the day after the Veteran's discharge from active duty).  The AOJ also granted service connection for kyphosis and degenerative disc disease of the thoracolumbar spine, assigning a 10 percent disability rating, also effective June 18, 2008.

In December 2009, the Veteran filed a notice of disagreement initiating his appeal of both ratings.  In this document, the Veteran described fatigue and muscle spasms and indicated that he suffered from chronic pain.  

In November 2011, the Veteran reported for a second spine examination.  For the cervical spine, the examiner diagnosed degenerative joint disease.  The Veteran reported flare-ups which impact the function of his cervical spine.  He explained to the examiner that flare-ups tended to occur during periods of increased activity, such as when the Veteran has been standing too long.  Symptoms during flare-ups consisted of increased pain, fatigue and limited range of motion.  

The examiner also conducted range of motion testing.  Cervical forward flexion was 25 degrees, with objective evidence of painful motion beginning at 25 degrees.  Cervical extension was zero to 40 degrees, with painful motion beginning at 40 degrees.  Left and right lateral flexion ended at 15 degrees, with objective evidence of painful motion beginning at 15 degrees for both movements.   Right lateral rotation was 30 degrees, with painful motion beginning at 30 degrees.  Left lateral rotation was 60 degrees, with painful motion beginning at 60 degrees.  

According to the examiner, the Veteran was able to perform repetitive use testing.  After repetitive use, cervical forward flexion was reduced to 20 degrees.  Cervical extension remained the same (40 degrees).  Left and right lateral flexion were reduced to 10 degrees.  Right lateral rotation remained the same after repetitive use (30 degrees) while left lateral rotation was slightly reduced to 55 degrees.  

The examiner indicated functional loss after repetitive use with respect to the cervical spine.  She explained that contributing factors of disability consisted of less movement than normal, weakened movement and pain on movement.  The examiner noted localized tenderness or pain to palpation to the joints or soft tissue of the cervical spine.  According to the examiner, guarding or muscle spasms were present, but they did not result in abnormal gait or abnormal spinal contour.  

Muscle strength testing in the upper extremities was normal (5/5 normal strength), except for slightly reduced scores of 4/5 (active movement against some resistance) for right elbow flexion and right elbow extension.  The Veteran did not have muscle atrophy.  The examiner indicated that the Veteran did not have radicular pain or other signs or symptoms due to radiculopathy.  

The examiner indicated that the Veteran had IVDS of the cervical spine with incapacitating episodes of at least two weeks but less than four weeks during the previous 12 months.  The Veteran did not use assistive devices.  Imaging studies of the cervical spine were available and documented the presence of arthritis.  Section 18 ("Functional Impact") of the report indicated that the Veteran worked in account management.  Pain increased with standing and, in the previous year, the Veteran had missed 5 days of work for pain in the back and neck.  

In February 2013, the AOJ increased the rating assigned to the Veteran's cervical spine disability from zero percent (noncompensable) to 20 percent, effective the date of the examination (November 30, 2011). 

The Veteran's spine was examined again in August 2015.  The diagnosis was degenerative arthritis of the spine.  The Veteran told the examiner that he experienced pain localized to the nape of the neck.  He denied interceding neck injuries and told the examiner that he continued to be employed in a non-sedentary job.  According to both the cervical and thoracolumbar sections of the examination report, the Veteran told the examiner that there had been "no change in his condition since his 2011 CP exam."  

The examiner conducted range of motion tests and, for the cervical spine, all of the test results were normal.  In other words, forward flexion was zero to 45 degrees.  Extension was zero to 45 degrees.  Right and left lateral flexion were zero to 45 degrees.  Right and left lateral rotation were zero to 80 degrees.  

The Veteran was able to perform repetitive use testing and there was no loss of range of motion following repetitive use.  According to the examiner, there was no evidence of pain with weight-bearing and no objective evidence of localized tenderness or pain on palpation of the soft tissue of the cervical spine.  The examiner did not respond to the question on the examination form seeking information about flare-ups.  

Muscle strength testing of the upper extremities was normal and there was no muscle atrophy.  The Veteran's reflexes, however, were hypoactive in the biceps, triceps and brachioradialis.  The examiner indicated that the Veteran had no radicular pain or any other signs or symptoms of radiculopathy.  The examiner further indicated that there was no ankylosis of the spine and no other neurologic abnormalities related to the cervical spine.  The Veteran did not have vertebral fracture with loss of 50 percent or more of height. 

Section 15 of the examination report ("Functional Impact") indicates that the Veteran's cervical spine condition affected his ability to work.  These effects consisted of increased pain after standing for more than 30 minutes or for more than 60 minutes of prolonged sitting or bending. 

The most unusual aspect of the August 2015 examination report concerned the presence of IVDS and incapacitating episodes.  The examiner indicated that the Veteran did not have IVDS. However, the examiner also quoted the November 2011 VA examiner's contrary findings indicating the presence of IVDS in both the cervical and lumbar spine and the note that IVDS caused incapacitating episodes of at least 2 weeks but less than 4 weeks within the past year.  The diagnosis section of the August 2015 VA examination report indicated "DDD/IVDS" without any attempt to explain the discrepancy.  

Partly to clarify the confusing statements about the presence of IVDS, the Board remanded both spine issues to the AOJ for a new examination, which took place in November 2016.  The examiner's report indicates that its findings were based on a claims file review and an in-person examination.

The examiner diagnosed degenerative arthritis of the cervical spine and cervical spondylosis.  The Veteran complained of neck pain, which occasionally felt sharp and wedging and often triggered headaches.  Asked to describe flare-ups of the cervical spine, the examiner indicated that flare-ups occurred once or twice each week and ranged from mild to severe.  The Veteran reported that if he sleeps in the "wrong" position, he feels severe pain associated with headaches and uncomfortable sleep.  Driving, physical exertion, and stepping "wrong" may also precipitate flare-ups.  He told the examiner that massage, over-the-counter non-steroidal anti-inflammatory medications, ice and heat help to alleviate flare-ups.  

The examiner reported the results of cervical range of motion tests.  Forward flexion was zero to 14 degrees.  Extension was zero to 12 degrees.  Right and left lateral flexion were also zero to 12 degrees.  Right lateral rotation was zero to 22 degrees and left lateral rotation was zero to 18 degrees.  According to the examiner, the Veteran's pain was accentuated during the range of motion tests and the Veteran exhibited pain during all of the movements tested.  

The Veteran was able to perform repetitive use testing and there was no additional loss of function or range of motion after three repetitions.  There was no evidence of localized tenderness or pain on palpation of the joint or soft tissue of the cervical spine.  According to the examiner, it was impossible without speculating to assess the effects of pain, weakness, fatigability or incoordination or to estimate such limitations in terms of range of motion loss.  The examiner explained that such an assessment would require observing the Veteran over a period of time or during a flare-up.  The examination findings, however, were medically consistent with the Veteran's statements describing functional loss during flare-ups.   

The examination report indicates that the Veteran has guarding of the cervical spine resulting in abnormal gait or abnormal spinal contour.  Additional factors contributing to disability were pain, fatigue, weakness and lack of endurance.  

Muscle strength testing of the upper extremities was normal and there was no muscle atrophy.  Reflexes of the biceps, triceps and brachioradialis remained hypoactive.  According to the examiner, the Veteran had radicular pain consisting of severe intermittent pain and paresthesias in the right upper extremity.  The C5-C6 nerve roots (upper radicular group) were involved as well as the right C-7 nerve roots (middle radicular group) on the right side.  The examiner described the severity of the right upper extremity radiculopathy as mild.  The Veteran had no ankylosis of the spine and no other neurologic abnormalities related to the cervical spine.  The examiner indicated that the Veteran did have IVDS, but he had experienced no episodes requiring bed rest prescribed by a physician over the previous 12 months.  The Veteran did not have a vertebral fracture with loss of 50 percent or more of height.  

Section 15 of the report ("Functional Impact") indicated that the Veteran's cervical spine condition did impact his ability to work.  The examiner wrote that the Veteran works as a chemical technician and that squatting, crawling and prolonged sitting may affect his employment by accentuating fatigue.         

In addition to the examination reports, the Board has reviewed the Veteran's post-service medical treatment records.  Much of the information in the treatment notes has already been described in the examination reports.  In the earliest part of the relevant appeal period (June 18, 2008 to the present), most of the back symptoms mentioned in the treatment notes concern the lower back.

For example, a March 2009 VA physician's note indicated the presence of severe back pain, but this was associated with anterior vertebral compression fracture of T-10, T-11 and T-12, not with the cervical spine.  A VA physician's note from September 2009 described treatment with hydrocodone and epidural injections for low back pain.  But the note did not mention the cervical spine or pain of the neck or upper back.  

According to VA physical therapy notes, the Veteran was seen for cervical traction in March 2010.  The therapist's notes indicate that he tolerated the procedures well.  A physical medicine rehabilitation consultation note, also dated March 2010, indicated that cervical and thoracic range of motion was normal.  The assessment was mild degenerative disc disease with no evidence of myelopathy or radiculopathy on examination.  

A March 2011 VA neurology consultation note indicated that an "unusual alignment of the cervical spine could suggest muscular spasm." The impression was mild multilevel degenerative spondylosis.  

According to a September 2011 VA physician's note, the Veteran complained of increased pain in his neck and head.  Once again, the physician recommended physical therapy for the cervical spine.  An October 2011 VA neurology consultation note indicates that supine cervical traction during physical therapy triggered severe pain.  The impression included cervicogenic headaches.  

A VA pain treatment note dated December 2011 indicated that the Veteran's most intense pain was in the middle of his back.  The "head/headache" was the secondary area of the Veteran's pain.  

The Board has reviewed the Veteran's statements and his testimony at the March 2016 videoconference hearing.  According to the Veteran, his neck condition has always caused some degree of pain with motion.  He explained that sleeping in certain ways causes pain in the neck and headaches.  At the time of the hearing, the Veteran was employed as a chemical technician.  The Veteran testified that his hours are flexible and he can usually manage to accommodate his symptoms without using vacation days.  As part of his job, he occasionally needs to go underneath machines, which is difficult when his neck is hurting.  During flare-ups, the Veteran said that he feels a "real sharp wedging pain in my neck and when that gets going like right now it gives me a headache and it is unreal."  At the time of the hearing, the Veteran was receiving physical therapy for his back, but not for his neck.  

Analysis

For his cervical spine disability, the Veteran is currently assigned a staged rating of zero percent (noncompensably) disabling from June 18, 2008 (the day after the Veteran's discharge from active duty) to November 30, 2011 (the day of the second VA spine examination.  From November 30, 2011 to March 21, 2016, the AOJ has assigned a higher rating of 20 percent disabling and, for the period since March 21, 2016, a rating of 30 percent disabling.  

During his hearing testimony, the Veteran testified that since his active duty service, he has experienced regular pain with movement of his neck and upper back associated with his cervical spine disability.  The Veteran's representative has argued that, based on this testimony, the Veteran should be assigned at least the minimum compensable rating.  

The Board agrees with this argument.  Although the October 2008 VA examiner did not record pain during cervical range of motion tests, this information reflects the Veteran's symptoms on only one day of a period of more than three years during which a noncompensable rating has been in effect.  The Veteran's service treatment records indicated the presence of neck pain prior to the examination.  Given the Veteran's credible testimony, the subjective nature of pain and the Board's obligation to resolve reasonable doubt in the Veteran's favor, the Board finds that first stage of the rating assigned by the AOJ potentially understates the severity of the Veteran's cervical spine disability.  For these reasons, a higher 10 percent rating will be assigned prior to November 30, 2010.  See 38 C.F.R. §§ 4.3, 4.59; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).   

However, from November 30, 2010 and March 21, 2016, the Veteran's symptoms most closely approximated the criteria for the currently assigned 20 percent rating.  Under the general rating formula, a higher rating requires forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine.  
But the November 2011 VA examination report indicated that cervical forward flexion was 25 degrees and there was no spinal ankylosis.  The Board has considered the DeLuca factors, including pain, weakness and fatigability.  According to the November 2011 VA examiner, there was objective evidence of painful motion, but on forward flexion of the cervical spine, painful motion did not begin until 25 degrees.  The Veteran was capable of repetitive motion testing.  After repetitive use, cervical forward flexion was reduced to 20 degrees, but this measurement still exceeds the regulatory threshold for the assignment of a higher 30 percent rating.   

The Board has considered the impact of flare-ups.  The Veteran explained to the November 2011 VA examiner that flare-ups tended to occur during periods of increased activity, such as when the Veteran has been standing too long.  Symptoms during flare-ups consisted of increased pain, fatigue and limited range of motion.  During the November 2016 VA examination, the Veteran said that flare-ups occurred once or twice each week and were sometimes severe, sometimes mild.  The record does not indicate the frequency of flare-ups prior to this statement, but it is significant that the Veteran gave this information after an increase in the intensity of his cervical spine symptoms.  Under these circumstances, the assumption that flare-ups occurred with the same frequency during the period from November 30, 2010 to March 21, 2016 is the most generous reasonable interpretation of the evidence.  But even under these assumptions, it is clear that the Veteran's most typical symptoms during the relevant period more closely approximated the criteria for the currently assigned 20 percent rating under the general schedule.

The Board has considered a rating for IVDS based on incapacitating episodes under Diagnostic Code 5243.  The November 2011 VA examiner indicated that the Veteran had IVDS with incapacitating episodes of at least 2 weeks but less than 4 weeks during the previous 12 months.  The August 2015 VA examiner indicated that the Veteran did not have IVDS. Because the latter finding is somewhat undermined by the diagnosis of IVDS in the November 2016 VA examination, and once again resolving reasonable doubt in the Veteran's favor, the Board will favor the more favorable finding of the November 2011 report.  

The AOJ assigned November 30, 2011 as the effective date for the increased 20 percent rating.  However, the examiner's finding that the Veteran's IVDS resulted in incapacitating episodes having a duration of at least 2 weeks but less than 4 weeks during the previous 12 months necessarily reflects the 12 months immediately prior to the November 30, 2011 VA examination.  For this reason, the Board will assign November 30, 2010 as the effective date for the Veteran's increased 20 percent rating.  

There is no evidence to support the assignment of a rating higher than 20 percent based on the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  That formula authorizes only a 20 percent rating for IVDS with incapacitating episodes of at least 2 weeks but less than 4 weeks during the previous 12 months.  See 38 C.F.R. § 4.71a.  

The Veteran's representative has argued that it is reasonable to suppose that, after extended exertion during flare-ups, forward flexion may have been 15 degrees or less since at least November 2011.  For this reason, the argument continues, a 30 percent rating should be assigned effective November 30, 2011.  But the Veteran's testimony does not support this argument.  When he was asked whether, during flare-ups, his range of motion is "to the point where you really can't move your neck at all?" the Veteran replied, "I can move it yes."  Asked to estimate how much he could bend during flare-ups, the Veteran declined to quantify this.  Under these circumstances, the measurements of the November 2011 and August 2015 VA examiners are more reliable evidence of the precise extent of range of motion during the relevant appeal period.  

The Board also finds that the evidence does not support a rating higher than 30 percent for the cervical spine since March 21, 2016 (the date of the Veteran's hearing testimony).  Again, DeLuca does not apply to the analysis for rating disabilities beyond the highest schedular evaluation based on limited motion when a higher evaluation requires ankylosis.  See Johnston, 10 Vet. App. at 85.  30 percent is the maximum rating potentially available based on limited motion of the cervical spine without ankylosis.  According to all of the examination reports during the appeal period, there was no ankylosis of the cervical spine.  Moreover, the Veteran's March 2016 hearing testimony indicated that he remained capable of moving his cervical spine.  All of this evidence is inconsistent with the applicable regulatory definition of ankylosis.  Compare 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) ("unfavorable ankylosis is a condition in which the entire cervical spine . . . is fixed in flexion or extension . . . Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.").

Note (1) to the General Rating Formula requires that associated objective neurologic abnormalities should be evaluated separately under an appropriate diagnostic code.  The medical evidence indicated the presence of right upper extremity radiculopathy.  But the AOJ has already granted a separate 20 percent evaluation for this disability.  The medical evidence likewise suggested that headaches were associated with his cervical spine disability.  However, the Veteran has a separate 30 percent rating for headaches.  The Board has a duty to avoid the evaluation of the same disability more than once under different diagnoses.  See 38 C.F.R. § 4.14.

For these reasons the Board will deny the claim for a disability rating higher than 20 percent from November 30, 2010 to March 21, 2016 and for a rating higher than 30 percent since March 21, 2016.  

Extraschedular Considerations

With respect to whether this case should be referred for consideration of an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those described by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation to determine whether an extraschedular rating is warranted.

The schedular ratings adequately contemplate the Veteran's disability picture.  The schedular rating contemplates limited motion, muscle spasms, neurologic consequences and incapacitating episodes due to IVDS. Moreover, there is no evidence that the Veteran's cervical spine disability has resulted in frequent hospitalization or marked interference with employment.  The Veteran testified that he is usually able to accommodate his job responsibilities with his disabilities without using vacation days.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a claimant may be awarded an extraschedular rating based upon the combined effect of multiple conditions under exceptional circumstances where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to his cervical spine disability, the Veteran has nine service connected disabilities: (1) obstructive sleep apnea (rated as 50 percent disabling); (2) headaches (30 percent); (3) kyphosis and degenerative disc disease of the thoracolumbar spine (20 percent); (4) right upper extremity radiculopathy (20 percent); (5) tinnitus (10 percent); (6) bilateral carpal tunnel syndrome (10 percent left and 10 percent right); (7) bilateral lower extremity radiculopathy (10 percent left and 10 percent right); (8) right rotator cuff tendonitis (noncompensable); and (9) left foot heel spur (noncompensable).  None of the treatment notes or examination reports suggest that, when combined with the effects any of these conditions, the Veteran's cervical spine disability creates an exceptional situation rendering the usual schedular standards inadequate.  Nor has the Veteran submitted statements indicating that these disabilities, in combination, present symptoms which are not contemplated by the respective rating criteria.  Under these circumstances, referral to the Under Secretary for Benefits or the Director of Compensation Service to consider an extra scheduler rating is unnecessary.


ORDER

Entitlement to an increased initial evaluation of 10 percent, but no higher, for degenerative spondylosis of the cervical spine prior to November 30, 2010, is granted.

Entitlement to an initial evaluation higher of 20 percent for degenerative spondylosis of the cervical spine between November 30, 2010 and November 30, 2011 is granted.  

Entitlement to an initial evaluation higher of 20 percent for degenerative spondylosis of the cervical spine between November 30, 2010 and March 21, 2016 is denied.

Entitlement to an initial evaluation higher than 30 percent for degenerative spondylosis of the cervical spine between since March 21, 2016 is denied.


REMAND

In June 2016, the Board remanded the claim for an increased disability rating for a kyphosis and degenerative disc disease of the thoracolumbar spine, with instructions to arrange a new examination.  When VA undertakes to provide an examination, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. The Board must ensure that the examination is adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The requested examination took place in November 2016.  Like the cervical spine examination report, the examination reports for the thoracolumbar spine includes range of motion test results and it is not clear from those results whether they reflect active or passive motion, weight-bearing or non weight-bearing.  Unlike the 30 percent rating currently assigned to the Veteran's cervical spine, the 20 percent rating assigned to the thoracolumbar spine is not the maximum rating potentially available based on limited motion.  Thus, the reasoning of Johnston v. Brown, 10 Vet. App. 80, does not apply to the thoroacolumbar spine issue and the November 2016 examination report for that disability is therefore inadequate.  See Correia, 28 Vet. App. at 169-70 ("Consequently, we are left with the inescapable conclusion that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of [38 C.F.R.] § 4.59.")  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since November 2016.

2. The Veteran should be scheduled for a VA orthopedic examination to ascertain the current severity of service-connected disabilities of the thoracolumbar spine.  The VBMS and Virtual VA electronic claims files must be made available to and be reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with the disabilities should be identified.

In addition to all findings identified on the appropriate examination form, the examiner should determine the effective range of motion in the Veteran's thoracolumbar spine and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test.  If any of these findings are not possible, please provide an explanation.

3. The AOJ must ensure that all of the examination reports requested above are in compliance with the directives of this remand.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


